Order entered April 4, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-01416-CR

                           ALEXANDER ROBERSON, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-58374-H

                                         ORDER
        We GRANT Official Court Reporter Vicki Tuck’s April 1, 2014 request for an extension

of time to file the reporter’s record. The reporter’s record shall be due THIRTY DAYS from the

date of this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE